People v Williams (2015 NY Slip Op 04828)





People v Williams


2015 NY Slip Op 04828


Decided on June 10, 2015


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 10, 2015
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

REINALDO E. RIVERA, J.P.
JEFFREY A. COHEN
SYLVIA O. HINDS-RADIX
BETSY BARROS, JJ.


2012-03014

[*1]People of State of New York, respondent,
vAnthony Williams, appellant.


Seymour W. James, Jr., New York, N.Y. (Lorraine Maddalo of counsel), for appellant.
Kenneth P. Thompson, District Attorney, Brooklyn, N.Y. (Leonard Joblove, Morgan J. Dennehy, and Daniel Berman of counsel), for respondent.

DECISION & ORDER
Appeal by the defendant from an order of the Supreme Court, Kings County (Chun, J.), dated February 28, 2012, which, after a hearing, designated him a level two sex offender pursuant to Correction Law article 6-C.
ORDERED that the order is affirmed, without costs or disbursements.
Contrary to the defendant's contention, the Supreme Court properly assessed 15 points under risk factor 11 for a history of drug and alcohol abuse. The assessment of these points was supported by clear and convincing evidence in the record, including the case summary completed by the Board of Examiners of Sex Offenders and the presentence investigation report (see Sex Offender Registration Act: Risk Assessment Guidelines and Commentary at 15 [2006]; People v Jamison, 127 AD3d 947; People v Dallas, 122 AD3d 698, 699; People v Reede, 113 AD3d 663, 663-664; People v King, 111 AD3d 909).
In addition, the Supreme Court properly denied the defendant's request for a downward departure from the presumptive level two designation (see People v Gillotti, 23 NY3d 841, 845, 861; People v Wyatt, 89 AD3d 112, 131). Accordingly, the defendant was properly designated a level two sex offender.
RIVERA, J.P., COHEN, HINDS-RADIX and BARROS, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court